—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Nassau County (McCarty, J.), dated February 22, 1994, which denied her motion to restore the matter to the court’s calendar.
Ordered that the order is affirmed, with one bill of costs to the respondents appearing separately and filing separate briefs.
The plaintiff failed to demonstrate a reasonable excuse for her lengthy delay in seeking to restore her action to the Supreme Court’s calendar after it had been marked off that calendar. Under these circumstances, the Supreme Court did not improvidently exercise its discretion by denying the plaintiff’s motion (see, CPLR 3404; see also, Roland v Napolitano, 209 AD2d 501; Robinson v New York City Tr. Auth., 203 AD2d 351; Whitney v Stewart, 175 AD2d 674; Monahan v Fiore, 71 AD2d 914; Lee v City School Dist., 57 AD2d 566). Sullivan, J. P., Balletta, Miller and O’Brien, JJ., concur.